Title: From George Washington to John Hancock, 21 February 1781
From: Washington, George
To: Hancock, John


                        
                            Sir
                            Head Quarters New Windsor 21st February 1781
                        
                        I had the honor of receiving your Excellency’s favor of the 5th by General Warner, to whom I gave every
                            advice and assistance relative to the distribution of the generous donation of the State to their old Soldiers. 
                        This well timed gratuity has had, I am informed, a most happy effect, and I have not the least doubt, but if
                            the future Supplies of pay—Cloathing and provision, the two last in particular, are more regular than they have been for
                            some time past, that the troops, instead of exhibiting those marks of discontent, which had in a manner pervaded the whole
                            army, will re-assume their wanted good temper, and chearfully perform those duties, which can only be expected or
                            extracted from men, who have no just cause of complaint.
                        Give me leave to congratulate your Excellency upon the late brilliant success of our Arms to the southward,
                            and to hope that your next will afford me the pleasure of hearing of your perfect recovery. I have the honour to be With
                            the highest respect & esteem Your Excellency’s Most Obedient servant
                        
                            Go: Washington
                        
                    